37 F.3d 1505NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Ron GRAFFT, on Behalf of Cameron S. BEST, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 94-35050.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 20, 1994.*Decided Sept. 27, 1994.

Before:  SNEED, WIGGINS, and FERNANDEZ, Circuit Judges.


1
MEMORANDUM**


2
Ron Grafft, a Montana state prisoner, appeals pro se the district court's order striking his claim to currency that was subject to an in rem civil forfeiture action, pursuant to 21 U.S.C. 881(a)(6).  The district court granted the government's motion to strike Grafft's claim because the claim did not comply with Rule C(6) of the Supplemental Rules of Certain Admiralty and Maritime Claims.  We have jurisdiction pursuant to 28 U.S.C. Sec. 1291.  We affirm.


3
In order to have standing to challenge a forfeiture, a claimant must comply with the pleading requirements of Rule C(6) of the Supplemental Rules of Certain Admiralty and Maritime Claims.   United States v. $84,740.00 U.S. Currency, 900 F.2d 1402, 1406 (9th Cir.1990);   United States v. 1982 Yukon Delta Houseboat, 774 F.2d 1432, 1433 (9th Cir.1985).


4
Pursuant to Rule C(6) a claimant must file (1) a verified claim within 10 days after process has been executed, and (2) an answer within 20 days after the filing of the claim.  Fed.R.Civ.P. Supplemental Rule C(6);   see also $84,740.00 U.S. Currency, 900 F.2d at 1406;   1982 Yukon Delta Houseboat, 774 F.2d at 1433.


5
Here, on 21 June 1993, the United States filed a verified Complaint of Forfeiture, pursuant to 21 U.S.C. Sec. 881(a)(6), seeking a warrant in rem for the arrest of $23,598.00 in United States currency.  Grafft filed a claim, but he never filed an answer as required by Rule C(6).  Therefore, because Grafft failed to comply with Rule C(6), he lacked standing to challenge the forfeiture.   See $84,740.00 U.S. Currency, 900 F.2d at 1406;   1982 Yukon Delta Houseboat, 774 F.2d at 1433.  Accordingly, the district court properly granted the government's motion to strike Grafft's claim.


6
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3